Opinion issued November 25, 2014.




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-14-00315-CV
                          ———————————
                      CHRISTIANA AMANI, Appellant
                                       V.
                         RONALD DIXON, Appellee



                   On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-05295



                         MEMORANDUM OPINION

      Appellant, Christiana Amani, has failed to timely file a brief. See TEX. R.

APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of

appellant to file brief). After being notified that this appeal was subject to
dismissal, appellant did not adequately respond. See TEX. R. APP. P. 42.3(b)

(allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Higley, Bland, and Sharp.




                                            2